DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25, 28, 29, 31-33, 35-37, 39, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedwell et al. (US 2013/0060188).
Regarding claim 21, Bedwell discloses a device configured to receive ultraviolet (UV) light from a UV illumination coupler (see Figs. 6, 7; para. 23, , 25, 33, 35), the device comprising: a tubular member 60 comprising a tubular body and a longitudinal interior space 68 (see Fig. 7), wherein the tubular body is bounded by an inner wall 66 defining an inner surface of the tubular body, the inner wall facing the longitudinal interior space and the inner wall defining an outer boundary of the longitudinal interior space, and an outer wall 64 defining an outer surface of the tubular body; and at least one optical fiber in a helix shape 108 (see cl. 41, fused silica rod embedded in the catheter body and extending along the length is single or multiple helices) disposed within the tubular member with an axis parallel to an axis of the longitudinal interior space (see cl. 41), the optical fiber adapted to emit substantially all UV light from the UV illumination coupler (see para. 33, light source coupled to optical fiber to produce light) into the longitudinal interior space (see Fig. 7, para. 35, ultraviolet light directed into the catheter body to cause irradiation of the lumen).
Regarding claim 22, Bedwell discloses the tubular member is flexible (see para. 73).
Regarding claim 23, Bedwell discloses the at least one optical fiber is disposed within the tubular body (see cl. 41).
Regarding claim 25, Bedwell discloses a protective component 70 (cladding layer) adapted to prevent substantially all of the UV light emitted from the optical fiber from exiting the tubular member (see para. 28, 35).
Regarding claim 28, Bedwell discloses the optical fiber transmits UV light into the lumen radially due to it being helix shaped (see para. 35, cl. 41) and as such, the optical fiber would be a diffusive optical fiber directing a portion of UV light radially from a longitudinal axis of the fiber.

Regarding claim 31, Bedwell discloses the optical fiber is embedded within the inner wall of the tubular body (see c. 41, embedded within the inner and outer wall that make up the catheter body).
Regarding claim 32, Bedwell discloses a port in fluid communication with the longitudinal interior space and situated at a proximal end of the tubular member (see para. 21, catheter with lumen throughout, lumen would have port at proximal end); and an opening in fluid communication with the longitudinal interior space and situated at a distal end of the tubular member (see para. 21, catheter with lumen throughout, lumen would have port at distal end).  
Regarding claim 33, Bedwell discloses at least one light source adapted to emit the UV light to illuminate the UV illumination coupler (see para. 33, 34).
Regarding claim 35, the light source is able, and therefor adapted to, emit the UV light having a frequency of about 250 nm to about 300 nm (see para. 33-34, light source supplied can produce light in this wavelength range).
Regarding claim 36, Bedwell discloses the light source comprising an LED (see para. 34).
Regarding claim 37, Bedwell discloses the optical fiber is disposed within the tubular member such that the at least one optical fiber encircles a circumference of the longitudinal interior space (see cl. 41, helices encircles a circumference).
Regarding claim 39, Bedwell discloses a method using the device of claim 21 (see para. 35, 99), the method comprising: instering a distal end and a portion of the tubular member into a body cavity, duct or vessel of a subject (see para. 99, 102); passing a liquid through the longitudinal interior space 
Regarding claim 40, Bedwill discloses wherein the therapeutically effective amount is a reduction of bacteria contained in the lumen by at least two orders of magnitude while producing no measurable UV-induced damage in tissues of the subject (see para. 35, irradiation only in lumen due to directing ultraviolet light and killing microorganisms within lumen would lead to reduction in at least two orders of magnitude due to sterilization).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Bedwell in view of Gregory et al. (US 5,671,314).
Regarding claim 24, teachings of Bedwell are described above but Bedwell does not specifically disclose the at least one optical fiber comprises a reflective surface to reflect light reaching the distal end of the at least one optical fiber back into the tubular member, though Bedwell discloses directing ultraviolet light into the catheter and irradiating the catheter via irradiation of the lumen, specifically (see para. 35).
Gregory discloses an optical fiber 22 comprising a reflective surface 60 to reflect light reaching the distal end of the at least one optical fiber back onto the optical fiber (see Fig. 1D). It would have been obvious to a person having ordinary skill in the art at the effective time of filing to have the optical fiber of Bedwell comprise a reflective surface to reflect light reaching the distal end of the at least one optical fiber back onto the optical fiber, as disclosed by Gregory, and in doing so direct ultraviolet light into the catheter and irradiating the catheter via irradiation of the lumen, specifically, disclosed as desirable by Bedwell in order to deal with biofilm in the catheter. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Bedwell in view of Chen et al. (US 5,445,608).
Regarding claim 26, teachings of Bedwell are described above and Bedwell further discloses the protective component is a UV reflect covering forming the outer wall (see Fig. 7, para. 28). 
Chen discloses a catheter have an exterior surface formed by a coating of material or cladding film ensuring light is trapped within the catheter (see col. 20, ll. 13-24). It would have been obvious to a person having ordinary skill in the art before the effective time of filing to have the cladding material be coated, this way of applying the material trapping light within the catheter disclosed by Chen and allowing for the protective component to reflect UV and be covering forming the outer wall, shown as desirable by Bedwell. 
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Bedwell in view of Subbarao et al. (US 2008/0134899).
Regarding claim 27, teachings of Bedwell are described above and Bedwell further discloses the tubular body comprises a UV transmissive inner section comprising the optical fiber embedded in a UV transmissive material and situated at or near the inner wall (see cl. 41; para. 74) and the protective component comprises a UV reflective outer section situated at or near the outer wall (see para. 28, Fig. 7). 
	Subbarao discloses that a well=known protective component alternative to a UV light reflective material is a UV absorbent material (see para. 19). It would have been obvious to a person having ordinary skill in the art before the effective time of filing to have the protective component be a UV absorbent material as opposed to a UV reflective material, Subbarao disclosing these being well known alternatives, and this would still result with a deterrence of UV light transmitted outside the tubular member and keeping within the lumen, irradiating the lumen specifically, shown as desirable by Bedwell (see para. 35), due to the UV light being absorbed.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Bedwell in view of Webler, Jr. (US 9,358,369).
Regarding claim 30, teachings of Bedwell are described above but Bedwell does not specifically disclose the optical fiber is a bundle of optical fibers. 
Webler, Jr. discloses using a bundle of optical fibers 43 (see Fig. 4B). It would have been obvious to a person having ordinary skill in the art before the effective time of filing to have the optical fiber be a bundle of optical fibers, the sue of a bundle disclosed by Webler, Jr. and allowing for more illumination of UV light into the lumen. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Bedwell in view of Muller et al. (US 2014/0320819) and further in view of Gertner et al. (US 2006/0195165).
Regarding claim 34, teachings of Bedwell are described above and Bedwell further discloses a power source (see para. 34) but does not disclose a power socket adapted to transmit current from the power source to the light source or a current controller adapted to control current form the power source to the light source. 
Gertner further discloses a power source (see Figs. 1A (power supply 110), 9A and 9B) and transmitting current from the power source to the light source (see para. 87, 89) and a current control adapted to control current from the power source to the light source (see para. 87). It would have been obvious to a person having ordinary skill in the art before the effective time of filing to have the device of Bedwell further include a current control adapted to control current from the power source to the light source (see para. 87) in order to control the light source. 
Muller discloses a power socket adapted to transmit current from a power source to a light source (see para. 28). It would have been obvious to a person having ordinary skill in the art before the effective time of filing to have the device of Bedwell and Gertner further include a power socket adapted to transmit current from the power source to the light source, a power socket disclosed by Muller, in order to connect the power source to the light source and transmit power.
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Bedwell in view of Holzbauer et al. (US 2012/0197237).
Regarding claim 38, teachings of Bedwell are described above, and Bedwell further discloses a method of producing the device of claim 21, the method comprising affixing the at least one optical fiber to a flexible material to form a fiber-containing structure (see para. 96) and attaching the ultraviolet illumination coupler to the tubular member (see para. 33-34, 96) but does not disclose rolling the fiber-containing structure to form a rolled structure defining a hollow space corresponding to the longitudinal interior space and sealing the rolled structure to form the tubular member. 
However, Bedwell discloses a variety of methodologies can be used to fabricate implantable catheters (see para. 94). Additionally, Holzbauer discloses that it is commonly known in the art to roll material making walls of a catheter into a tubular structure, creating a hollow space corresponding to a lumen within the tubular structure and then sealing the tubular structure to form a tubular member (see Fig. 5, para. 5). It would have been obvious to a person having ordinary skill in the art at the time of invention to use this method of rolling and sealing to create the tubular member of the catheter of Bedwell, as Holzbauer discloses this method is well known in the art and would allow for creation of the tubular member, Bedwell disclosing a variety of methodologies can be used to fabricate implantable 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIANA ZIMBOUSKI/               Primary Examiner, Art Unit 3781